 
 
I 
111th CONGRESS 1st Session 
H. R. 1739 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mrs. Maloney (for herself, Mr. Honda, Mrs. Davis of California, Mr. McGovern, Mr. Gonzalez, and Mr. McDermott) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Uniformed and Overseas Citizens Absentee Voting Act to prohibit States from refusing to accept balloting materials solely because the materials are generated through the use of a computer program, are not printed on a specific type of paper, or do not otherwise meet similar extraneous requirements which are not clearly necessary to prevent fraud in the conduct of elections, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Overseas Voting Practical Amendments Act of 2009. 
2.Designation of Official Federal Form as Federal Voter Registration and Absentee Ballot Application 
(a)Designation and DistributionSection 101 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff) is amended— 
(1)in subsection (b)(2), by striking an official post card form and inserting an official Federal Voter Registration and Absentee Ballot Application; and 
(2)in subsection (c)(2), by striking official post card forms and inserting official Federal Voter Registration and Absentee Ballot Applications. 
(b)Conforming Amendments 
(1)State responsibilitiesSection 102(a)(4) of such Act (42 U.S.C. 1973ff–1(a)(4)) is amended by striking the official post card form and inserting the official Federal Voter Registration and Absentee Ballot Application. 
(2)Use of single application for all subsequent electionsSection 104 of such Act (42 U.S.C. 1973ff–3) is amended— 
(A)in subsection (a), by striking an official post card form and inserting an official Federal Voter Registration and Absentee Ballot Application; 
(B)in subsection (c)— 
(i)in the heading, by striking Official Post Card Form and inserting Official Federal Voter Registration and Absentee Ballot Application, and 
(ii)in the matter preceding paragraph (1), by striking official post card form and inserting official Federal Voter Registration and Absentee Ballot Application; and 
(C)in subsection (e), by striking the postcard form and inserting the official Federal Voter Registration and Absentee Ballot Application. 
(3)Definition of balloting materialsSection 107(2) of such Act (42 U.S.C. 1973ff–6(2)) is amended by striking official post card forms and inserting official Federal Voter Registration and Absentee Ballot Applications. 
3.Prohibiting Refusal to Accept Applications, Ballots, and Other Materials For Failure to Meet Nonessential Requirements 
(a)Voter Registration and Absentee Ballot ApplicationsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end the following new subsection: 
 
(e)Prohibiting Refusal To Accept Applications for Failure To Meet Nonessential RequirementsA State may not refuse to accept or process any otherwise valid voter registration application or absentee ballot application (including the official Federal Voter Registration and Absentee Ballot Application prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on any of the following grounds: 
(1)The application is not on a post card, is printed or otherwise produced through the use of a computer program or an Internet site, or is otherwise a facsimile of an official application. 
(2)In the case of the official Federal Voter Registration and Absentee Ballot Application prescribed under section 101, the application does not include specific information included on applications produced by the State. 
(3)The application, the envelope in which the application is submitted, or any affidavit or other attestation accompanying the application does not conform to specific requirements under State law regarding the size, shape, weight, or color of the paper on which it is produced. 
(4)The application is not notarized or witnessed by a Notary Public or other official authorized to administer oaths. 
(5)The application is received by the State other than through delivery by the United States Postal Service. 
(6)The application is returned with insufficient postage. 
(7)The application, the envelope in which the application is submitted, or any affidavit or other attestation accompanying the application does not meet any other requirement which the Presidential designee determines (under regulations promulgated by the Presidential designee) is not clearly necessary to prevent fraud in the conduct of elections. . 
(b)Absentee BallotsSection 103 of such Act (42 U.S.C. 1973ff–2) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Prohibiting Refusal To Accept Ballot for Failure To Meet Nonessential RequirementsA State may not refuse to accept or process any otherwise valid absentee ballot, including the Federal write-in absentee ballot, submitted by an absent uniformed services voter or overseas voter on any of the following grounds: 
(1)The ballot as submitted is printed or otherwise produced through the use of a computer program or an Internet site or is otherwise a facsimile of the original ballot. 
(2)The ballot, the envelope in which the ballot is submitted, or any affidavit or other attestation accompanying the ballot as submitted does not conform to specific requirements under State law regarding the size, shape, weight, or color of the paper on which it is produced. 
(3)The ballot is not notarized or witnessed by a Notary Public or other official authorized to administer oaths. 
(4)The ballot is received by the State other than through delivery by the United States Postal Service. 
(5)The ballot is returned with insufficient postage. 
(6)The envelope in which the ballot is submitted bears a postmark from a location within the United States. 
(7)The envelope in which the ballot is submitted does not bear a postmark, if the voter has signed and dated the ballot or the envelope in which the ballot is submitted. 
(8)The ballot, the envelope in which the ballot is submitted, or any affidavit or other attestation accompanying the ballot as submitted does not meet any other requirement which the Presidential designee determines (under regulations promulgated by the Presidential designee) is not clearly necessary to prevent fraud in the conduct of elections. . 
4.Restrictions on Form of Documentation Required for Applications and Ballots Produced by States 
(a)Documentation Required for Voter Registration and Absentee Ballot ApplicationsSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1), as amended by section 3(a), is amended by adding at the end the following new subsection: 
 
(f)Prohibiting Requirement of Documentation Not Available to Absent Uniformed Services or Overseas VotersA State may not require an absent uniformed services voter or overseas voter who submits a voter registration application or absentee ballot application produced by the State to include with the application any form of documentation which may be issued only to an individual who physically resides in the State (such as a current State motor vehicle operator’s license or a current utility bill). . 
(b)Documentation Required for Absentee BallotsSection 103 of such Act (42 U.S.C. 1973ff–2), as amended by section 3(b), is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection: 
 
(g)Prohibiting Requirement of Documentation Not Available to Absent Uniformed Services or Overseas VotersA State may not require an absent uniformed services voter or overseas voter who submits an absentee ballot produced by the State to include with the ballot any form of documentation which may be issued only to an individual who physically resides in the State (such as a current State motor vehicle operator’s license or a current utility bill). . 
5.Requiring Clarification of Postage Markings on Certain Balloting Materials Mailed by StatesSection 3406 of title 39, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b)In the case of balloting materials under the Uniformed and Overseas Citizens Absentee Voting Act consisting of pre-printed return envelopes which are prepared by a State for the submission of materials by an absent uniformed services voter or overseas voter under such Act— 
(1)the State shall ensure that the address to which the materials are to be submitted includes the designation United States of America or USA; 
(2)the State shall ensure that the materials state clearly the identity of the sender and the identity of the intended recipient; and 
(3)if the materials are designated as postage paid, the State shall clarify whether the designation applies only to materials mailed within the United States or to materials mailed overseas through the Army Post Office or Fleet Post Office. . 
6.Provision of Ballots in Subsequent Elections 
(a)Permitting Voters To Request Absentee Ballots in All Subsequent ElectionsSection 104(a) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3(a)) is amended by striking through the next 2 regularly scheduled general elections and all that follows through such general elections), and inserting (subject to subsections (b) and (d)), 
(b)Waiver of Requirement To Provide Absentee Ballots in Subsequent Elections to Individuals With Unknown AddressesSection 104(a) of such Act (42 U.S.C. 1973ff–3(a)) is amended by striking the period at the end and inserting the following: , other than any election occurring after any absentee ballot or other election material sent by the State to the voter is returned to the State as undeliverable or with no forwarding address within the State or after the voter notifies the State that the voter is no longer an absent uniformed services voter or absentee voter.. 
(c)Permitting Early Submission of Request by Overseas Voters; Permitting Early Submission During Previous YearSection 104(e) of such Act (42 U.S.C. 1973ff–3(e)) is amended— 
(1)by striking during a year and inserting or an overseas voter; and 
(2)by striking for that year. 
7.Special Rules for Use of Federal Write-in Absentee Ballot in Certain States 
(a)Treatment of Voters Using Ballot To Vote in States with Same-day Voter RegistrationSection 103(c) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–2(c)) is amended by adding at the end the following new paragraph: 
 
(4)If the voter submits the ballot (including the Federal write-in absentee ballot) in an election in a State in which voters may register to vote at the polling place at the time of voting in an election for Federal office, the voter shall be deemed to have met the requirements for registering to vote in the State if the voter has signed the ballot and has provided the same information which is required on the official Federal Voter Registration and Absentee Ballot Application (prescribed under section 101) for simultaneous voter registration and absentee ballot application. . 
(b)Use of Ballot for State and Local Elections in Certain StatesSection 103(a) of such Act (42 U.S.C. 1973ff–2(a)) is amended by adding at the end the following: In the case of a State in which voters may use a State absentee write-in ballot in elections for State and local office, the State shall permit a voter who uses the Federal write-in absentee ballot under this section to use such ballot in elections for State and local office, and the Presidential designee shall ensure that the Federal write-in absentee ballot is designed to accommodate the use of the ballot for this purpose.. 
8.Application of UOCAVA to Individuals Never Residing in United States Whose Parents Are Overseas VotersSection 107(5)(C) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(5)(C)) is amended to read as follows: 
 
(C)a person who resides outside the United States and (but for such residence) would be qualified to vote— 
(i)in the last place in which the person was domiciled before leaving the United States, or 
(ii)in the case of an individual who has never resided in the United States, in the last place in which the person’s parent or guardian was domiciled before leaving the United States or (if the parent or guardian is domiciled in the United States) the place in which the parent or guardian is domiciled; . 
9.Requiring Prompt Notification of Rejection of Voter Registration or Absentee Ballot RequestSection 102(d) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(d)) is amended by striking shall provide and inserting shall promptly provide. 
10.Use of Diplomatic Pouch for Returning Completed Absentee BallotsSection 101(c) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(c)) is amended by adding at the end the following new paragraph: 
 
(3)Use of diplomatic pouch for returning completed absentee ballotsIf an overseas voter delivers a completed absentee ballot to an overseas facility of the Department of State, the Secretary of State shall use the diplomatic pouch to transmit the ballot to the United States, but only if— 
(A)the ballot is delivered to the facility not earlier than 14 days prior to the date of the election involved; and 
(B)the Secretary of State determines that there is no effective alternative available at the location of the facility (including private courier services) for the overseas voter to use to ensure the timely receipt of the ballot. . 
11.Grant Program For Outreach to Absent Uniformed Services Voters and Overseas Voters 
(a)Establishment of Program 
(1)Program describedThe Election Assistance Commission (hereafter referred to as the Commission) shall establish and operate a program for making grants to eligible organizations for carrying out activities to assist absent uniformed services voters and overseas voters in voting in elections for Federal office and to increase turnout among such voters by providing them with information in advance of the date of an election on how to cast absentee ballots in such elections. 
(2)Period of grantEach grant awarded under the program under this section shall cover a 2-year period. 
(b)Eligibility of Organizations 
(1)In generalAn organization is eligible to receive a grant under the program under this section if the organization submits to the Commission, at such time and in such form as the Commission may require, an application containing information and assurances that the organization meets the specific requirements for eligibility described in paragraph (2), together with such other information and assurances as the Commission considers appropriate. 
(2)Specific requirements for eligibilityThe specific requirements described in this paragraph are as follows: 
(A)The organization is nonpartisan in nature and will carry out activities funded by the grant in a non partisan manner. 
(B)The organization will use the funds provided under the grant to carry out projects designed to increase the meaningful participation of absent uniformed services voters and overseas voters in elections for Federal office. 
(C)The organization will carry out projects that include at least one of the following activities: 
(i)Outreach and education to identify absent uniformed services voters and overseas voters and provide them with accurate information about voter registration and voting in elections for Federal office, and to provide the information well in advance of applicable State deadlines. 
(ii)Providing assistance to absent uniformed services voters and overseas voters in registering to vote and casting ballots in elections for Federal office, and to provide the assistance well in advance of applicable State deadlines. 
(iii)Protecting absentee ballots cast by absent uniformed services voters and overseas voters from incorrect disqualification or rejection so that all such ballots which are properly cast are counted, by carrying out accountability oversight of State and local election officials and educating such officials of the requirements of Federal and State laws and regulations governing the treatment of these ballots, including the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) and any applicable State and local laws. 
(D)The organization will file the reports required under subsection (d). 
(E)The organization will not compile the names of the absent uniformed services voters and overseas voters who participate in the projects funded with the grant for purposes of a membership list, fundraising, or any commercial purpose. 
(3)Joint eligibility of multiple organizationsTwo or more organizations may be considered a single eligible organization for purposes of receiving a grant under the program under this section, so long as each of them meet the specific requirements for eligibility described in paragraph (2). 
(c)Criteria for Selection Among Eligible OrganizationsIn selecting among eligible organizations for making grants under the program under this section and in determining the amount of the grant awarded, the Commission shall take into consideration the following: 
(1)The need to ensure an appropriate distribution of participants among various geographic areas, based upon the most recent available data on the number and location of absent uniformed services voters and overseas voters. 
(2)The extent to which the organizations enter into partnerships and other collaborative agreements to carry out the projects involved. 
(3)The extent to which the organization’s approach to providing services under the projects reflects innovation and creativity, including the use of innovative technologies. 
(4)In the case of voter education projects, the clarity of presentation and ease of use of the information provided to voters. 
(d)Reporting Requirement 
(1)ReportsEach eligible organization that receives a grant under the program under this section shall submit to the Commission a report containing the following information with respect to each year covered by the grant: 
(A)A description of the projects carried out with funds provided under the grant during the year (and arranged to be carried out during the succeeding year, in the case of a report with respect to an odd-numbered year). 
(B)The number of absent uniformed services voters and overseas voters to whom outreach was provided under the projects. 
(C)The number of absent uniformed services voters and overseas voters registered during the year under the projects. 
(D)In the case of a report filed with respect to an odd-numbered year, the organization’s target for the number of absent uniformed services voters and overseas voters to whom the organization will provide assistance during the following year (including the target for the number of absentee ballots to be cast by such voters). 
(E)In the case of a report filed with respect to an even-numbered year, the number of absent uniformed services voters and overseas voters to whom the organization provided assistance during the year and the number of absentee ballots cast by such voters. 
(F)The organization’s analysis of the opportunities for replication of the projects. 
(G)The number of absentee ballots submitted by absent uniformed services voters and overseas voters which were not subject to unreasonable rejection or disqualification as a result of the projects. 
(2)DeadlineThe organization shall submit the report required under this subsection with respect to a year not later than 90 days after the end of the year. 
(e)DefinitionsIn this section— 
(1)the term absent uniformed services voter has the meaning given such term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(1)); and 
(2)the term overseas voter has the meaning given such term in subparagraphs (B) and (C) of section 107(5) of such Act (42 U.S.C. 1973ff–6(5)). 
(f)Authorization of Appropriations 
(1)Amount authorizedThere are authorized to be appropriated for grants under the program under this section an aggregate amount of $10,000,000 for fiscal year 2010 and each of the first 4 succeeding 2-fiscal year periods. 
(2)AvailabilityAmounts appropriated pursuant to the authorization under this subsection shall remain available until expended. 
12.Other Outreach Efforts to Encourage Overseas Citizens to Cast Absentee Ballots in Elections 
(a)Requiring Offices With Overseas Personnel To Provide Notice of Opportunities To Cast Absentee Ballots 
(1)In generalThe head of each office of the Federal government that has employees whose designated post of duty is outside the United States shall provide such employees with notice of the rights provided to absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act to submit voter registration and absentee ballot requests and to submit absentee ballots (including the Federal write-in absentee ballot described in such Act). 
(2)Timing of noticeThe head of an office shall provide the notice required under paragraph (1) not later than September 1 of each odd-numbered year and June 1 of each even-numbered year. 
(b)Including Information in PassportsThe Secretary of State shall ensure that each passport issued on or after the date of the enactment of this Act includes a page describing the rights provided to overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act to submit voter registration and absentee ballot requests and to submit absentee ballots (including the Federal write-in absentee ballot described in such Act), and shall include on the page a list of resources through which individuals may obtain additional information regarding such rights. 
13.RegulationsNot later than 30 days after the date of the enactment of this Act, the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act shall promulgate such regulations as may be necessary to carry out the amendments made to such Act by this Act, including regulations to redesign and rename the Federal Voter Registration and Absentee Ballot Application under section 101 of such Act to reflect the amendments made by section 2 of this Act. 
14.Rule of Construction Regarding Internet VotingNothing in this Act or in any amendment made by this Act may be construed to authorize the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act or any State or local election official to require or authorize any absent uniformed services voter or overseas voter under such Act or any other individual to use the Internet to cast a ballot in any election for public office. 
15.Effective DateThe amendments made by this Act shall apply with respect to elections occurring on or after the expiration of the 120-day period which begins on the date of the enactment of this Act. 
 
